Citation Nr: 0813576	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  07-04 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for closed head injury residuals. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul Minnesota. 

Procedural history 

The veteran served on active duty in the United States Navy 
from March 1972 to February 1975.  

The veteran was initially denied service connection for a 
disability denominated as closed head injury with multiple 
deficits via an October 2004 RO rating decision.  The veteran 
was properly notified of this decision and his appeal rights 
in a November 2, 2004 letter from the RO.  He did not file an 
appeal.

In May 2006, the veteran filed a request to reopen his 
previously-denied claim of entitlement to service connection 
for a closed head injury with multiple deficits.  The RO 
denied this claim in the above-mentioned August 2006 rating 
decision on the ground that new and material evidence had not 
been submitted.  The veteran duly perfected an appeal. 

In November 2007, the veteran testified at a personal 
hearing, conducted via videoconferencing equipment, which was 
chaired by the undersigned Veterans Law Judge (VLJ).  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

As set forth in more detail below, the veteran's claim of 
entitlement to service connection for a closed head injury 
with multiple deficits is being reopened due to the receipt 
of evidence which is deemed to be new and material.  The 
issue is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In October 2004 the RO denied the veteran's claim of 
entitlement to service connection for closed head injury 
residuals.  A timely appeal as to that issue was not 
perfected.

2.  The evidence associated with the claims folder subsequent 
to the RO's October 2004 rating decision is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The RO's October 2004 decision denying the claim of 
entitlement to service connection for closed head injury 
residuals is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2007).

2.  Since the October 2004 RO decision, new and material 
evidence has been received which serves to reopen the claim 
of entitlement to service connection for closed head injury 
residuals.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran ultimately seeks entitlement to service 
connection for closed head injury residuals, to include 
headaches and cognitive impairment.  Implicit in his 
presentation is the contention that he has submitted new and 
material evidence which is sufficient to reopen his claim, 
which was denied by the RO in an October 2004 decision.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 
The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (the 
Court) specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal.  The Board observes that the veteran was 
informed of the relevant law and regulations pertaining to 
his claim in a letter from the RO dated June 5, 2006, which 
specifically detailed the evidentiary requirements required 
to reopen a previously-denied service connection claim, along 
with the evidentiary requirements for service connection.

The June 2006 VCAA letter informed the veteran that his 
previous claim of entitlement to service connection for a 
closed head injury with multiple deficits was denied and that 
this decision was final.  He was informed that in order for 
VA to reconsider this issue, he must submit "new and 
material evidence."  Specifically, he was advised that new 
evidence consists of evidence in existence that has been 
"submitted to the VA for the first time."  Material 
evidence was explained as evidence that pertains to the 
reason your claim was previously denied.  The June 2006 VCAA 
letter further informed the veteran that: "New and material 
evidence must raise a reasonable possibility of 
substantiating your claim.  The evidence cannot simply be 
repetitive or cumulative of the evidence we had when we 
previously decided your claim."  

The language used in the June 2006 letter substantially 
follows the regulatory language of 38 C.F.R. § 3.156. The 
Board further notes that the veteran was provided with 
specific notice as to why his claim was denied and what 
evidence would be material to his claim in the last final 
denial of record. Specifically, the RO informed the veteran: 
"Your claim was previously denied because there was no 
evidence of current residuals of injury.  Therefore, the 
evidence you submit must relate to this fact." As such, the 
veteran was advised of the bases for the previous denial and 
what evidence would be necessary to reopen the claim.  See 
Kent, supra. 

Crucially, the RO informed the veteran in June 2006 that VA 
would assist him with obtaining "relevant records from any 
Federal agency.  This may include records from the military, 
VA medical Centers (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration."  With respect to private treatment records, 
the letter informed the veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records to include "records from State or local government, 
private doctors and hospitals, or current or former 
employers."  Furthermore, the VA included copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
which the veteran could complete to release private medical 
records to the VA.  

The June 2006 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original]

The Board notes that the June 2006 letter specifically 
requested of the veteran: 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  This complies with the "give 
us everything you've got" provision contained in 38 C.F.R. § 
3.159(b) in that it informed the veteran that he could submit 
or identify evidence other than what was specifically 
requested by the RO.

Finally, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced June 2006 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the June 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

However, the VCAA appears to have left intact the requirement 
that an appellant must first present new and material 
evidence in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108. See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002).

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, the veteran and his representative 
appeared before the undersigned VLJ and presented personal 
testimony in support of his claim by means of video 
teleconferencing equipment in November 2007.

Accordingly, the Board will proceed to a decision.

Pertinent law and regulations

Service connection - in general

A disability may be service connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2007).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2007)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in May 2006, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them. See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Factual background

The "old" evidence

At the time of the October 2004 RO decision, the evidence of 
record included the veteran's service medical records.  Those 
records indicate, in pertinent part, that the veteran was 
hospitalized for a concussion in 1973.  Following this 
hospitalization, the veteran was treated in service for 
headaches on two separate occasions.  

During his January 1975 separation examination the veteran 
indicated that he was in good health and denied having 
frequent or severe headaches.  The examining physician noted 
that the veteran had a fractured skull in 1973 but had "no 
problems since." 

Post-service medical records indicate that the veteran was 
treated for a head injury in May 1993 following an assault.  
After this second head injury, the veteran began complaining 
of headaches and short term memory loss.  He was diagnosed 
with post-concussive syndrome by G.S., M.D. in June 1993.  

The October 2004 rating decision

The October 2004 RO decision denied service connection for 
closed head injury residuals with multiple deficits based on 
the lack of medical evidence establishing that a medical 
nexus existed between the veteran's diagnosed post-concussive 
syndrome and his military service [Hickson element (3)].  

The veteran was informed of that decision in a November 2, 
2004 letter from the RO.  He did not initiate an appeal.  

In May 2006, the veteran requested that his previously denied 
claim be reopened.  Additional evidence received since the 
October 2004 decision will be referred to below.

Analysis

The unappealed October 2004 RO rating decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 
(2007).  As explained above, the veteran's claim of 
entitlement to service connection for a closed head injury 
may only be reopened if he submits new and material evidence.  
See 38 U.S.C.A. § 5108; Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  

Therefore, the Board's inquiry will be directed to the 
question of whether any additionally received (i.e., after 
October 2004) evidence raises a reasonable possibility of 
substantiating the veteran's claim.  

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.  In this case, 
the evidence of record in October 2004  included a diagnosis 
of post-concussive syndrome as well as medical evidence of an 
in-service concussion with subsequent complaints of 
headaches.  [Hickson elements (1) and (2).]   The veteran's 
claims were denied by the RO in 2004 because element (3), 
nexus, was missing. 

The evidence associated with the veteran's claims file since 
October 2004 includes VA outpatient treatment records from 
April 2006 to June 2006, a July 2006 VA examination report 
and the November 2007 hearing transcript. 

The recently added VA outpatient treatment records, while new 
in the sense that they were not previously associated with 
the claims file, are not new in the sense that no new 
information was furnished.  The fact that the veteran has 
been diagnosed with post-concussive syndrome was previously 
before the RO.  These records are cumulative in nature and 
cannot be used to reopen the veteran's claim.  

During the November 2007 hearing the veteran testified that 
he developed migraine headaches and memory problems following 
his in-service 1973 head injury.  
He further alleged that these conditions have continued to 
the present day.  See November 2007 hearing transcript, page 
7, 16.  The Board will assume that the veteran is competent 
to testify to the existence of headaches and memory loss 
after his in-service injury, ad that such testimony is 
credible.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed.Cir.2007); see also Justus, supra. 

In addition, the July 2006 VA examiner indicated that the 
veteran has experienced continuous post-concussive headaches 
following his March 1973 injury.  The examiner stated that 
these post-service headaches were "mild to moderate in 
nature" but were "were worsened after his second head 
trauma in 1993."  The examiner concluded that the post-
concussive headaches the veteran currently experiences "are 
in part related to the concussion which occurred in service 
in March 1973."  
Although this opinion appears to rely on the veteran's own 
statements rather than on any clinical findings, it too is 
presumed to be credible.

After having carefully considered the matter, the Board 
believes that the above-mentioned November 2007 testimony and 
July 2006 VA examination report constitutes new and material 
evidence which serves to reopen the claim.  In particular, 
the veteran and the VA examiner both describe symptoms that 
had their onset in military service and continued to the 
present.  This new evidence relates to an unestablished fact 
necessary to substantiate the claim [i.e., and continuity of 
symptomatology] and presents a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).  

Conclusion

For reasons stated above, the Board concludes that the claim 
of entitlement to service connection for a closed head injury 
with multiple deficits is reopened.  
The claim is being remanded for additional evidentiary 
developments explained in greater detail below.  

Additional comment

The Board wishes to make it clear that although there may be 
of record new and material evidence sufficient to reopen the 
veteran's claim, this does not mean that the claim must be 
allowed based on such evidence.  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

In particular, the standard of review changes at this point.  
As was alluded to in the VCAA discussion above, VA's 
statutory duty to assist the veteran in the development of 
his claim attaches at this juncture.  In particular, the 
Justus presumption of credibility no longer attaches.  

For the reasons explained in the remand section below, the 
Board finds that additional development is necessary before 
it may proceed to a decision on the merits of the reopened 
migraine headache claim.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for closed head injury 
residuals is reopened.  To that extent only, the appeal is 
allowed. 


REMAND

For reasons stated immediately below, the Board finds that 
this case must be remanded to the agency of original 
jurisdiction.

Social Security records

The evidence of record indicates that the veteran is 
currently receiving Social Security Administration (SSA) 
Benefits.  Medical records associated with any such decision 
may shed light on the nature of the veteran's claimed 
disability, in particular any problems the veteran was 
experiencing after service and prior to 1993.  An effort 
should therefore be made to obtain such records.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's duty to 
assist includes obtaining records from SSA and giving 
appropriate consideration and weight in determining whether 
to award or deny VA disability compensation benefits]. 

Medical opinion

As described above, there is now of record evidence, in the 
form of the July 2006 VA examination report, which suggests 
the veteran developed chronic post-concussive headaches after 
his in-service head injury.  This report, while sufficient to 
reopen the claim, is not sufficient to allow the claim. 

The July 2006 VA examiner stated that the veteran's current 
postconcussive headaches are in part related to the 
concussion which occurred while in service.  Based on a 
review of the VA examiner's report, as well as the medical 
evidence contained in the veteran's claims folder, it is 
clear that this opinion is premised on statements made by the 
veteran.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; see also 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ["a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional"].

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court reaffirmed that in evaluating medical opinion evidence, 
the Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be 
inaccurate.  The Board may not, however, disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.  In this case, while 
the VA examiner's opinion was based on the history provided 
by the veteran, he did not adequately explain the almost 
twenty year gap between the veteran's separation from service 
and his first post-service complaint of headaches, coincident 
with the 1993 intercurrent injury.  See Hernandez-Toyens v. 
West, 
11 Vet. App. 379, 382 (1998) [the failure of the physician to 
provide a basis for his/her opinion goes to the weight or 
credibility of the evidence].  

Furthermore, the medical evidence indicates that the veteran 
has had an extended history of polysubstance abuse and 
psychiatric issues such as depression and schizoaffective 
disorder, bipolar type.  Additional treatment records 
indicate that the veteran has been suspected of malingering 
on at least one occasion.  See a November 4, 2001 VA 
treatment record; see also a December 16, 2002 VA treatment 
record.  The impact these problems may or may not have had on 
the veteran's claims was not addressed by the July 2006 VA 
examiner.
 
This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern whether any current symptoms such as 
headaches and cognitive deficits are related to the veteran's 
in-service head injury, or are due to the 1993 post-service 
head injury as well as post-service substance abuse and 
psychiatric problems..  See Charles v. Principi, 16 Vet. App. 
370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2007) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact SSA for the purpose 
of obtaining any records from that agency 
that pertain to the veteran's claim.  Any 
records so obtained should be associated 
with the veteran's VA claims folder.  Any 
notice from SSA that these records are not 
available should be noted in the veteran's 
claims folder.

2.  VBA should then arrange for a 
physician with appropriate experience to 
review the veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to whether the veteran's 
currently diagnosed post-concussive 
syndrome is related to his in-service head 
injury.  The examiner should specifically 
comment on the impact, if any, of the 1993 
assault and the veteran's history of 
polysubstance abuse and psychiatric 
problems on his claimed headaches and 
memory deficits.  If the reviewing 
physician deems it to be necessary, 
physical and/or psychological examination 
or diagnostic testing of the veteran may 
be scheduled.  The resulting medical 
opinion should be associated with the 
veteran's VA claims folder. 

3.  After the development requested above 
has been completed to the extent possible, 
and after undertaking any additional 
development it deems necessary, VBA should 
then readjudicate the issue of entitlement 
to service connection for closed head 
injury residuals.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


